Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, drawn to an artificial salt tolerant plant comprising, a glycophyte plant combined with a non-host halophile bacteria inoculated into the glycophyte plant rhizosphere or as an endophyte to form the salt tolerant plant, the salt tolerant plant having a symbiotic relationship between the plant and the non-host halophile bacteria to provide growth promotion to the formed salt tolerant plant under saline conditions and to form an artificial plant/bacteria combination that does not naturally occur, the non-host halophile bacteria being identifiable as a naturally occurring soil bacteria associated with a halophyte plant, the halophyte plant being identifiable as a member of inland occurring halophyte plants of the subfamily, classified in group C12N 15/82, for example.
II.	Claims 11-20 drawn to a method for creating an artificial salt tolerant plant comprising, inoculating a glycophyte plant with a non-host halophile bacteria into the plant rhizosphere or as an endophyte to form the salt tolerant plant, the salt tolerant plan having a symbiotic relationship between the plant and the non-host halophile bacteria to provide growth promotion to the salt tolerant plant under saline conditions, the symbiotic relationship being an artificial plant/bacteria combination that does not otherwise naturally occur,
	the non-host halophile bacteria being identifiable as a naturally occurring soil bacteria associated with a halophyte plant, the halophyte plant being
	identifiable as a member of inland occurring halophyte plants of the subfamily Salicornioideae, classified in group C12N 15/8271, for example.

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, plant of Group I can be used in a materially different process of using that product, such in obtaining a tissue or cell culture or in a plant breeding program that do not use the method steps of Group II.
	Applicants are reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another.  These sequences are thus deemed to normally constitute independent and distinct inventions within the meaning of 35 U.S.C. 121.  Absent evidence to the contrary, each such nucleotide sequence and each amino acid sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141 et seq.  
	In the instant, One from the following:
	ONE sequence from: MK873873 to MK873913, BioProject ID PRJNA553550, BioSample accessions SAMN12238110, SAMN12238111, SAMN12238112, SAMN12238113, SAMN12238114, SAMN12238115, SAMN12238116, SAMN12238117, SAMN12238118, and SAMN12238119.
	Applicant are also required to elect ONE bacteria genus from: Halomonas, Kushneria and Bacillus. 
	It is important to note that the elected bacteria genus must correspond to the elected sequence.
		Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).


/VINOD KUMAR/Primary Examiner, Art Unit 1663